Case 21-30085-hdh11 Doc 128 Filed 02/09/21                  Entered 02/09/21 14:42:25           Page 1 of 4



Patrick J. Neligan, Jr.
State Bar. No. 14866000
Douglas J. Buncher
State Bar No. 03342700
John D. Gaither
State Bar No. 24055516
NELIGAN LLP
325 North St. Paul, Suite 3600
Dallas, Texas 75201
Telephone: 214-840-5333
Facsimile: 214-840-5301
pneligan@neliganlaw.com
dbuncher@neliganlaw.com
jgaither@neliganlaw.com

PROPOSED COUNSEL FOR DEBTORS

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                                            §                CHAPTER 11
                                                  §
NATIONAL RIFLE ASSOCIATION                        §                CASE NO. 21-30085-hdh11
OF AMERICA and SEA GIRT LLC,                      §
                                                  §
        DEBTORS1                                  §                Jointly Administered


         AMENDED AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                    FEBRUARY 10, 2021 AT 2:00 P.M. (CT)

UNCONTESTED MATTERS:

1.      Debtors’ Emergency Motion for Entry of an Order Extending the Time to File Schedules
        and Statements [Docket No. 4]

        Responses/Related Documents: Interim Order Extending the Time to File Schedules and
        Statements [Docket No. 50]

        Status: This matter is going forward on a final basis.

2.      Debtors’ Emergency Motion for Authority to Continue Use of Existing Cash Management
        System, Maintain Existing Bank Accounts, Pay Certain Costs and Fees Associated with
        Credit Card Transactions, and Continue Use of Existing Business Forms [Docket No. 5]


1
 The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.

                                                      1
Case 21-30085-hdh11 Doc 128 Filed 02/09/21          Entered 02/09/21 14:42:25       Page 2 of 4




      Responses/Related Documents: Interim Order Authorizing the Debtors to Continue Use
      of Existing Cash Management System, Maintain Existing Bank Accounts, Pay Certain
      Business Forms [Docket No. 52]

      Comments: In consultation with the recently formed Official Committee of Unsecured
      Creditors (the “UCC”), the Debtors have agreed to continue the hearing on this motion to
      a later date provided that the Court grant a corresponding extension of the deadline in
      paragraph 10 of the interim order for compliance with Section 345(b) with respect to the
      Debtors’ investment accounts at Morgan Stanley, which are currently the subject of a
      pending motion for relief from the requirements of Section 345(b). See Docket No. 78.
      The Debtors believe that the UCC consents to and supports the requested extension.

      Status: This matter is going forward solely to request an extension of the interim relief
      from compliance with Section 345(b) with respect to the Debtors’ investment accounts at
      Morgan Stanley.

3.    Debtors’ Emergency Motion for Interim and Final Orders Authorizing the Debtors to Pay
      Certain Prepetition Taxes [Docket No. 7].

      Responses/Related Documents: Interim Order Authorizing The Debtors To Pay Certain
      Pre-Petition Taxes [Docket No. 51]

      Status: This matter is going forward on a final basis.

4.    Debtors’ Emergency Motion For Interim And Final Orders (I) Prohibiting Utilities From
      Altering, Refusing Or Discontinuing Services On Account Of Prepetition Invoices, (II)
      Approving Procedures For Providing Adequate Assurance Of Postpetition Payments, And
      (III) Approving Debtor’s Proposed Form Of Adequate Assurance [Docket No. 8]

      Responses/Related Documents: Exhibit B [Docket No. 19]

      Comments: Although this motion requests interim and final relief, it was not heard at the
      first day hearing in this case. In the time since filing this motion, the Debtors have
      communicated with their utility service providers, arranged to make the adequate assurance
      deposits proposed in the motion, and resolved any requests for additional or alternative
      adequate assurance by agreement. Accordingly, the Debtors propose that this matter go
      forward on a final basis.

      Status: This matter is going forward.

5.    Debtors’ Motion for Approval of Certain Notice and Confidentiality Procedures [Docket
      No. 77]

      Responses/Related Document: None.


                                              2
Case 21-30085-hdh11 Doc 128 Filed 02/09/21        Entered 02/09/21 14:42:25     Page 3 of 4




      Status: This matter is going forward.

6.    Emergency Joint Motion to Approve Agreement Providing Replacement Liens as
      Adequate Protection of Security Interest In Personal Property [Docket No. 106]

      Responses/Related Document: None.

      Status: This matter is going forward.

MATTERS NOT GOING FORWARD:

1.    Debtors’ Emergency Motion for Interim and Final Orders Authorizing Payment of
      Prepetition Employee Wages, Compensation, and Employee Benefits and Granting
      Related Relief [Docket No. 6]

      Responses/Related Documents: Interim Order Authorizing The Debtors To Pay Pre-
      Petition Employee Wages, Compensation, And Employee Benefits And Granting Related
      Relief [Docket No. 41]

      Comments: In consultation with the recently formed UCC, the Debtors have agreed to
      continue the hearing on this motion to a later date.

      Status: This matter is not going forward.

2.    Debtors’ Motion for Waiver of the Requirements of Section 345(b) [Docket No. 78]

      Responses/Related Documents: None.

      Comments: In consultation with the recently formed UCC, the Debtors have agreed to
      continue the hearing on this motion to a later date.

      Status: This matter is not going forward.

3.    Debtors’ Motion for Authority to Honor Prepetition Obligations Related to Customer,
      Donor, and Member Programs [Docket No. 76]

      Responses/Related Document: None.

      Comments: In consultation with the recently formed UCC, the Debtors have agreed to
      continue the hearing on this motion to a later date

      Status: This matter is going forward.




                                              3
Case 21-30085-hdh11 Doc 128 Filed 02/09/21         Entered 02/09/21 14:42:25       Page 4 of 4




Dated: February 9, 2021                    Respectfully submitted,
       Dallas, Texas
                                            /s/ Patrick J. Neligan, Jr.
                                           Patrick J. Neligan, Jr.
                                           Texas Bar No. 14866000
                                           pneligan@neliganlaw.com
                                           Douglas J .Buncher
                                           Texas State Bar No. 03342700
                                           dbuncher@neliganlaw.com
                                           John D. Gaither
                                           Texas State Bar No. 24055516
                                           jgaither@neliganlaw.com
                                           NELIGAN LLP
                                           325 N. St. Paul, Suite 3600
                                           Dallas, Texas 75201
                                           Telephone: (214) 840-5300
                                           Facsimile: (214) 840-5301

                                           PROPOSED COUNSEL FOR THE DEBTORS


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 9th day of February 2021 a true and correct
copy of the foregoing was served electronically via this Court’s CM/ECF notification system.

                                           /s/ John D. Gaither
                                           John D. Gaither




                                              4
90464v.1
